Weaver, J.
(dissenting). The agility with which the majority avoids the sole question in this case, and proceeds to demolish propositions of law for which no one contends, and to set up standards of which neither the courts nor profession ever before heard, entitles the exhibition to high rank in the realm of judicial aerobatics.
*108No one has for a moment, or at any time, advocated the proposition that an injury sustained by a traveler on the city .street is chargeable to the municipality simply because the person through .whom the injury is done happens to be the mayor or other corporate officer. But where the statute provides that it shall be the duty of the town to keep its streets free from obstructions, and a case arises where such obstruction is created to the knowledge of the town or of its officers and those who represent it or guard it, then the delinquent town becomes liable for the resulting injury, without regard to the question whether such obstruction was created by an officer or by a private person.
In the case at bar, the town is liable, if at all, not because of the official character of the person creating the obstruction, but because the condition itself was one which it was bound to prevent • or remove; and the fact that its officers knew of its existence or helped to create it afforded proof of notice of the condition. Notice to the mayor or other responsible officer was notice to the town; and the duty of the town, acting by its officers, to remove or to guard the obstruction became immediate and imperative.
It is putting it very mildly to say that, at the very least, the question was for'the jury. The question so presented bears no more resemblance to the Woodbine case or to the Bemy case than it does to Mr. Dickens’s famous precedent of Bullum v. Boatum.
There is but one more feature of the opinion to which I care to refer, and that is the somewhat startling statement that the Record does not show that the anvils in the street were a nuisance. The mere statement of the proposition is its sufficient refutation.
In the same connection, it is said, as a matter of law, that the presence of the anvils in the street “was not the proximate cause of the damages, — it was merely a condition.” If this be true, it provides a universal defense, applicable to every conceivable instance of street obstruction. What is a nuisance, if it be not a “condition” which the law forbids? Remove the “condition” and you abate the nuisance.
So plain is the statute, so universal is the rule that a town *109charged with the duty of keeping its streets free from obstruction is liable for damages occasioned by failure to observe that duty, and so unbroken is the line of precedents that the knowledge of -or notice to the mayor or council of the existence of any obstruction or condition rendering dangerous the use of a street is notice to the town, and charges it with an active duty to apply the needed remedy, that I regard it a grave misfortune for this court of last resort to go upon record with an opinion of such revolutionary character.
The trial court erred in directing a verdict, and its judgment should be reversed.